UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1009


ERNEST BOWMAN, Personal Representative of the Estate           of
Easel Hamilton; JENNIFER WILLIAMS; HENRY L. COHEN,

                Plaintiffs - Appellants,

          v.

THE STANDARD FIRE INSURANCE COMPANY, f/k/a Aetna Life           &
Casualty Insurance Company, a/k/a St. Paul Travelers,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (2:06-cv-03307-CWH)


Submitted:   September 3, 2010             Decided:   October 15, 2010


Before MOTZ, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew K. Epting, Jr., ANDREW K. EPTING, JR., LLC, Charleston,
South Carolina; George J. Kefalos, GEORGE J. KEFALOS, P.A.,
Charleston, South Carolina, for Appellants.    M. Dawes Cooke,
John William Fletcher, BARNWELL WHALEY PATTERSON & HELMS, LLC,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ernest       Bowman,       Jennifer        Williams,        and    Henry      Cohen

(“Appellants”) appeal the district court’s order denying their

motion to alter or amend the court’s order granting Standard

Fire Insurance Company’s (“Standard Fire”) motion for summary

judgment and dismissing the complaint.                      We affirm.

            Appellants         claim       on       appeal,       as   they    did   in     the

district court, that Standard Fire is responsible for satisfying

a judgment rendered against Highway Materials, Inc.                                  Highway

Materials       maintained      a     general        commercial        liability     (“GCL”)

insurance policy and an excess umbrella insurance policy with

Standard    Fire    from       1990-1991.            The    judgment      against      Highway

Materials       arose    out    of     injuries        sustained        in    a   series     of

automobile      accidents       in    South         Carolina      in   1998,      which    were

allegedly caused by Highway Materials’s negligence in the early

1990s,   when     they    were       constructing          the    highway.        Appellants

claim    that    the     insurance      agreement          obliges     Standard      Fire    to

satisfy a judgment stemming from a bodily injury taking place at

any time because they claim that the insurance policies do not

temporally       limit    when       the   injury          must    take   place      for    the

insurance coverage to be activated.                     Standard Fire disputes this

interpretation of the insurance agreement.

             The relevant language in the GCL policy states “[t]his

insurance applies only to ‘bodily injury’ and ‘property damage’

                                                2
which occurs during the policy period.                       The ‘bodily injury’ or

‘property damage’ must be caused by an occurrence.’”                        The policy

defines bodily injury as “bodily injury, shock, fright, mental

injury,   disability,         mental    anguish,       humiliation,       sickness    or

disease sustained by a person, including death resulting from

any of these at any time.”               Appellants urge the court to view

“bodily injury” and “property damage” disjunctively because they

claim   that    such     a   reading    would       render    the   limiting    “policy

period” language ineffective with respect to “bodily injury.”

They also argue that the term “at any time” at the end of the

definition of bodily injury should be interpreted to mean that

any of the events giving rise to bodily injury may happen at any

time in order to be covered under the policy.

              Standard       Fire     argues        that     “bodily      injury”    and

“property damage” should be read together so that the “policy

period” language applies with equal force to both.                            They also

claim that the term “at any time” means only that a resulting

death may happen at any time, so long as the injury which caused

the death took place during the policy period.                       They also claim

that Appellants’         interpretation        is    untenable      and   inconsistent

with the intent of the parties to the agreement.

              We review de novo a district court’s order granting

summary judgment.            Providence Square Assocs., L.L.C. v. G.D.F.,

Inc.,   211    F.3d    846,     850    (4th Cir. 2000).             Summary    judgment

                                          3
should    be    granted           “if     the    pleadings,           the    discovery      and

disclosure materials on file, and any affidavits show that there

is no genuine issue as to any material fact and that the movant

is entitled to judgment as a matter of law.”                                Fed. R. Civ. P.

56(c).       “[T]here         is     no    issue       for    trial     unless     there     is

sufficient evidence favoring the nonmoving party for a jury to

return a verdict for that party.                           If the evidence is merely

colorable, or is not significantly probative, summary judgment”

is proper.      Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-

50 (1986) (citations omitted).

            Under         South     Carolina         law    (which     the   parties      agree

governs this appeal), “[a]n insurance contract is subject to the

general rules of contract construction.”                           Hansen ex rel. Hansen

v.   United          Servs.        Auto.        Ass’n,       565      S.E.2d       114,     116

(S.C. Ct. App. 2002)               (citation         omitted).          Moreover,      “[t]he

purpose   of        all    rules     of    construction          is    to    ascertain      the

intention      of    the    parties        to    the       contract.”        Id.    (citation

omitted).

            “If the contract’s language is clear and unambiguous,

the language alone determines the contract’s force and effect.”

Schulmeyer v. State Farm Fire & Cas. Co., 579 S.E.2d 132, 134

(S.C. 2003)     (citation           omitted).          “Furthermore,         a   contract    is

ambiguous only when it may fairly and reasonably be understood

in more ways than one.”                   Hansen, 565 S.E.2d at 117. (internal

                                                 4
quotation marks and citation omitted).                            “[W]hen an insurance

policy    .     .    .     is   susceptible        to    more     than    one    reasonable

interpretation, one of which would provide coverage, [courts]

must hold as a matter of law in favor of coverage.”                              Gaskins v.

Blue Cross-Blue Shield of S.C., 245 S.E.2d 598, 602 (S.C. 1978)

(citation omitted); see also Goldston v. State Farm Mut. Auto.

Ins.    Co.,     594       S.E.2d     511,    518    (S.C. Ct. App. 2004)             (“Where

language used in an insurance contract is ambiguous, or where it

is capable of two reasonable interpretations, that construction

which    is    most      favorable      to    the       insured    will    be    adopted.”)

(internal quotation marks and citation omitted).                           In determining

the meaning of contract terms, “[t]he Court must give policy

language its plain, ordinary, and popular meaning.”                                   Century

Indem. Co. v. Golden Hills Builders, Inc., 561 S.E.2d 355, 358

(S.C. 2002).

               The    rule      of   strict    construction        against       an   insurer

does not authorize a perversion of language or the exercise of

inventive powers for the purpose of creating an ambiguity where

none exists, S.S. Newell & Co. v. Am. Mut. Liab. Ins. Co., 19

S.E.2d    463,       467    (S.C. 1942),       nor       should    courts       torture    the

meaning of policy language to extend or defeat coverage that was

never intended by the parties, Torrington Co. v. Aetna Cas. &

Sur.    Co.,    216      S.E.2d      547,    550    (S.C. 1975).          Rather,     if   the

meaning of a particular word or phrase cannot be determined from

                                               5
the language itself, a court must read the policy as a whole and

consider     the    context        and     subject     matter     of    the       insurance

contract    in     order      to   discern       the   parties’       intention.         See

Yarborough v. Phoenix Mut. Life Ins. Co., 225 S.E.2d 344, 348-49

(S.C. 1976).

            Here,     the      district      court     analyzed       the    language    at

issue, and in ruling on Appellants’ motion to alter or amend,

expressly      concluded       that   it    was    not    ambiguous.          We    concur.

Appellants     propose        an   altogether      novel      interpretation        of   the

language at issue that is simply not consistent with the policy

as a whole.        It strains credulity to suggest that the parties

intended for the insurance agreement to provide coverage for

bodily    injuries       at    any    indefinite         time   after       the    policy’s

expiration.         We     therefore        agree      that     the    terms       are   not

ambiguous, and that the policy does not apply to Appellants’

judgment against Highway Materials.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are     adequately       presented     in    the       materials

before   the     court     and     argument      would    not    aid    the    decisional

process.

                                                                                   AFFIRMED




                                             6